IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,852


EX PARTE SANTONIO MURFF, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0573275A IN THE 371ST  DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Second Court of Appeals affirmed his conviction. Murff
v. State, No. 02-97-00190-CR (Tex. App.-Fort Worth, delivered January 15, 1998). 
	Applicant contends that he was denied the right to file a petition for discretionary review
because he was not timely notified of the affirmance of his appeal and his right to file a pro se
petition for discretionary review. 
	Applicant provided evidence that he was bench warranted out of his regular prison housing
the day before his appeal was affirmed and while on bench warrant did not receive any mail from
his appellate attorney.  Due to this evidence, the trial court has entered findings of fact and
conclusions of law that Applicant was denied his right to file a pro se petition for discretionary
review.  The trial court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex.
Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of the Second Court of Appeals in Cause No.
02-97-00190-CR that affirmed his conviction in Case No. 0573275A from the 371st  Judicial District
Court of Tarrant County.  Applicant shall file his petition for discretionary review with the Second
Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered:   February 27, 2008
Do not publish